Citation Nr: 1542552	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1953 to July 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

Tinnitus originated during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  The records do show that the Veteran served as a combat air crewman.  Service connection has been established for bilateral hearing loss based upon in-service noise exposure and it is certainly reasonable to conclude that he was exposed to acoustic trauma during service.  The Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

At an August 2012 VA audiological examination, the Veteran complained of "a periodic clicking sound in the right ear and a buzz in the left ear" that began a few years prior.  The Veteran was diagnosed with recurrent tinnitus.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military service.  The examination report stated that the Veteran "was unable to correlate [tinnitus] onset to a particular event during his tour of duty;" his service medical records showed no evidence of tinnitus; and the Veteran reported that tinnitus began more than 55 years after active service.

In his September 2012 Notice of Disagreement, the Veteran stated that his tinnitus began in service and has increased in severity recently.  

The evidence of record is in conflict as to the etiology of tinnitus.  While the examination report conveys that the tinnitus began decades after service separation, the Veteran now states that it began during active service.  It is unclear why the Veteran provided different time periods for the onset of tinnitus.  The Notice of Disagreement referenced above, however, does provide a possible explanation for the discrepancy.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current tinnitus disability, service connection is warranted and the claim must be granted.




ORDER

Service connection for tinnitus is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


